Name: 86/190/EEC: Commission Decision of 9 April 1986 on transitional measures regarding the supplementary trade mechanism (STM)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  trade policy;  agricultural activity
 Date Published: 1986-05-27

 Avis juridique important|31986D019086/190/EEC: Commission Decision of 9 April 1986 on transitional measures regarding the supplementary trade mechanism (STM) Official Journal L 140 , 27/05/1986 P. 0031 - 0031*****COMMISSION DECISION of 9 April 1986 on transitional measures regarding the supplementary trade mechanism (STM) (86/190/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (1) and 257 (1) thereof, Whereas in accordance with Article 5 (3) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (1), the STM licence is applicable to products under T2 ES arrangements; Whereas Article 18 of Commission Regulation (EEC) No 409/86 of 20 February 1986 on the methods of administrative cooperation to safeguard during the transitional period the free movement between the Community as constituted at 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States (2) specifies that goods in respect of which an AE 1 movement certificate or AE 2 form has been issued must benefit from the same arrangements as goods imported under a T2 ES or T2L ES document; Whereas Commission Regulation (EEC) No 410/86 of 24 February 1986 on transitional measures to be adopted, on account of the accession of Spain and Portugal, in respect of trade in agricultural products (3) provides, in Article 3 in particular, that products exported from Spain by 28 February and imported into the Community of Ten after that date in respect of an AE 1 movement certificate or AE 2 form are subject to the arrangements applicable to trade between the Community of Ten and Spain on 28 February 1986; Whereas the provisions referred to above have resulted in differing interpretations as regards the supplementary trade mechanism for products of the wine sector exported before accession and stored in other Member States; whereas some of the provisions referred to above should be amended with a view to making them clearer; whereas, moreover, the Community rules should be applied in a uniform manner in order to make the products referred to above subject to the presentation of an STM licence when they are released for consumption in a Member State; Whereas, moreover, experience has shown that the issue of STM licences for products of the wine sector gives rise to certain problems; whereas measures should be taken to prevent interference with trade; whereas, accordingly, importer Member States should, temporarily, also be authorized to issue STM licences, while the other Community rules concerning such licences would continue to apply; Whereas the Management Committee for Wine has not delivered an opinion within the time-limit set by its Chairman, HAS ADOPTED THIS DECISION: Article 1 1. STM import licences issued on or before 19 March 1986 may be used for the purpose of releasing for consumption in a Member State products of the wine sector which meet the requirements laid down in Article 18 of Regulation (EEC) No 409/86. Such licences shall be regarded as STM licences. 2. In the case of products of the wine sector meeting the conditions laid down in Article 18 of Regulation (EEC) No 409/86, the STM licence may be issued by the importing Member State, provided the application for the licence is lodged not later than 30 May 1986. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 57, 1. 3. 1986, p. 1. (2) OJ No L 46, 25. 2. 1986, p. 5. (3) OJ No L 46, 25. 2. 1986, p. 13.